Citation Nr: 0739541	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Darla P. Daily, Agent


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952 and from August 1954 to April 1972.  The 
veteran died on May [redacted], 1999, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO in Waco, Texas denied service connection for the cause 
of the veteran's death.  In January 2003, the appellant filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in July 2003, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2003.

During the course of the appeal, the veteran's claims file 
was transferred to the RO in Pittsburgh, Pennsylvania; hence, 
that RO now has jurisdiction over the claim on appeal.  

In January 2006, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include additional development of the 
evidence.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claim on appeal (as 
reflected in a May 2007 supplemental SOC (SSOC)) and returned 
this matter to the Board for further appellate consideration.  

As a final preliminary matter, the appellant has been 
represented by Disabled American Veterans during the course 
of her appeal, as reflected in the January 2003 Appointment 
of Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  In May 2007 the Board received from the 
appellant an Appointment of Individual as Claimant's 
Representative (VA Form 21-22a) appointing Darla P. Daily as 
her agent.  The Board recognizes the change in 
representation.  

The Board further notes that, in July 2007, the RO/AMC sent a 
copy of the May 2007 SSOC to Ms. Daily, and informed her that 
she had 60 days to submit a VA Form 646, or to submit 
additional argument by memorandum or letter.  This letter 
further informed Ms. Daily that, if she wished to review the 
claims file, she should so indicate within 10 days.  Finally, 
the letter stated that, if no response was received within 60 
days, the appeal would be recertified to the Board unless 
further evidence was received.  Ms. Daily did not respond to 
the July 2007 correspondence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  During the veteran's lifetime, service connection was not 
established for any disability.  

3.  The veteran's death certificate indicates that the 
immediate cause of death was cardiopulmonary arrest, with 
anoxic encephalopathy and respiratory failure listed as other 
conditions leading to the immediate cause of death.  

4.  No heart or respiratory disability or anoxic 
encephalopathy was manifested in service or for many years 
thereafter, and there is no medical evidence or opinion even 
suggesting a medical nexus between any heart or respiratory 
disability or anoxic encephalopathy and the veteran's 
military service.  

5.  A disability of service origin did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of  
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not  
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).    

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a January 2002 pre-rating letter and a 
February 2006 post-rating letter provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection for the 
cause of the veteran's death, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
February 2006 letter specifically informed the appellant to 
submit any evidence in her possession pertinent to the claim 
on appeal, thus satisfying the fourth element of the duty to 
notify.  Both letters also provided an explanation of the 
information and evidence required to substantiate a DIC claim 
based on a condition not yet service-connected.  Because the 
service connection had not been established for any 
disability at the time of the veteran's death, these letters 
satisfy the notice requirements of Hupp.  

After issuance of the March 2001 and February 2006 letters, 
and opportunity for the appellant to respond, the May 2007 
SSOC reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and post-service treatment 
records from Sheppard Air Force Base.  Also of record and 
considered in connection with the claim are various 
statements provided by the appellant and by her former 
representative, on her behalf.  

The Board notes that the January 2006 remand instructed that 
the RO/AMC take all necessary steps to obtain outstanding 
records of evaluation and treatment of the veteran from 
United Regional HCC and from the hospital in Fort Hood from 
May 1972 through December 1974.  

In a February 2006 letter furnished  pursuant to the remand, 
the AMC specifically requested that the appellant complete 
and return an enclosed VA Form 21-4142 (Authorization for 
Release of Information) for United Regional HCC, located on 
11th Street, in Wichita Falls, Texas.  This letter was not 
returned as undeliverable; however, the appellant has not 
returned the requested release.  As the appellant has not 
provided a release form for treatment records from United 
Regional HCC, it is not possible for VA to obtain them.  The 
Board points out that, in order for VA to process claims, 
individuals applying for VA benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  

Regarding records of treatment from the hospital at Fort 
Hood, the AMC made several requests for these records, 
however, in a July 2006 response, the Medical Records 
Technician from Darnall Army Community Hospital in Fort Hood 
indicated that a thorough search of the files revealed no 
medical records found available under the veteran's name.  

Based on the foregoing, the Board finds that the RO/AMC has 
complied with the Board's January 2006 remand directives, to 
the extent possible.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Hence, no further action in 
this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

During the veteran's lifetime, service connection was not 
established for any disability.  Although, in the February 
2001 claim, the appellant indicated that the veteran was 
service-connected for heart problems and diabetes, there is 
no evidence of record that service connection was granted for 
any disability during the veteran's lifetime.  In a November 
2005 Informal Hearing Presentation, the appellant's former 
representative acknowledged that, based on review of the 
claims file, it did not appear that the veteran was receiving 
compensation for any service-connected disabilities.  

The veteran's death certificate indicates that the immediate 
cause of his death was cardiopulmonary arrest, with anoxic 
encephalopathy and respiratory failure listed as conditions 
leading to the immediate cause.  The appellant contends that 
the veteran's cardiopulmonary arrest was caused by diabetes 
mellitus, which was caused by herbicide exposure in service.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  

Service medical records reflect that, in April 1965, the 
veteran complained of intermittent substernal chest pain.  
The impression was rule out myocardial ischemia and the 
veteran was sent for an electrocardiogram (EKG), which was 
OK.  The impression following EKG was intercostal muscular 
strain.  In December 1966 the veteran complained of sharp 
pain in his chest, radiating to the back, with shortness of 
breath and a heavy sensation in the chest.  The veteran was 
placed on bed rest and given Donnatol.  The service medical 
records also reflect treatment for upper respiratory 
infections, however, these conditions each resolved, with no 
chronic respiratoty condition diagnosed.  In this regard, a 
March 1959 record indicates that the veteran was under 
medical observation for a flu-like respiratory infection, but 
no disease was found.  Furthermore, on retirement examination 
in December 1971 the veteran denied shortness of breath, pain 
or pressure in chest, and chronic cough.  Clinical evaluation 
of the lungs and chest and heart was normal.       

Records of post-service treatment from Sheppard Air Force 
Base, dated from December 1989 to July 1998, reflect 
diagnoses of hypertension, diabetes mellitus, bronchitis, 
chronic obstructive pulmonary disease (COPD), and moderate 
obstructive airway disease.  A summary of care, reflecting 
treatment from 1980 through 1997, specifically notes that the 
veteran was treated for hypertension in September 1986 and 
diabetes mellitus in 1992.  

Pertinent to the veteran's heart and respiratory conditions, 
a December 1989 record of treatment notes a history of 
hypertension with a negative myocardial infarction work-up in 
1986.  A September 1997 report of pulmonary function testing 
from the cardiopulmonary laboratory revealed a diagnosis of 
moderate obstructive airway disease.  In October 1997 the 
veteran underwent an ultrasound of the abdominal aorta, which 
revealed no evidence for abdominal aortic aneurysm.  A Holter 
Report also from October 1997 was negative for tachy/brady 
arryhtmias, but was positive for chest pain without ST/T 
changes.  A December 1997 X-ray series of the lumbosacral 
spine revealed severe atherosclerotic disease within the 
abdominal aorta and major branches of the abdominal aorta.  
The post-service treatment records do not include specific 
findings of cardiopulmonary arrest, anoxic encephalopathy, or 
respiratory failure.  

In the January 2003 NOD, the appellant claimed that the 
veteran's diabetes mellitus was caused by exposure to Agent 
Orange in service, and that his diabetes mellitus caused 
hypertension which caused severe atherosclerotic disease, 
which contributed to the veteran's cardiopulmonary arrest.  

The veteran's Form DD 214 shows that he served in Vietnam 
from April through June 1967; thus, herbicide exposure is 
presumed.  However, cardiopulmonary arrest, anoxic 
encephalopathy, and respiratory failure are not among the 
disabilities recognized by VA as associated with herbicide 
exposure.  Moreover, while the veteran's post-service 
treatment records reflect diagnoses of and treatment for 
diabetes mellitus, there is simply no medical evidence or 
opinion even suggesting a relationship between diabetes 
mellitus and cardiopulmonary arrest, anoxic encephalopathy, 
or respiratory failure, and neither the appellant nor her 
representative has presented, identified, or alluded to the 
existence of any such evidence.  

Further, regarding the appellant's assertion that diabetes 
mellitus caused hypertension, which caused atherosclerotic 
disease, the Board notes that there is also no medical 
opinion or evidence suggesting that diabetes mellitus caused 
hypertension; rather, the post-service treatment summary of 
care reflects a diagnosis of hypertension in September 1986 
and diabetes mellitus in 1992.  The fact that diabetes 
mellitus was diagnosed several years after hypertension tends 
to weigh against the assertion that diabetes mellitus caused 
hypertension.  

The record also presents no other basis for a grant of 
service connection for the cause of the veteran's death in 
this case.  While the service medical records include 
complaints of chest pain, the diagnosis given in regard to 
these pains was muscular strain, and while the veteran was 
treated for upper respiratory infections, no chronic 
respiratory condition was diagnosed.  Further, the veteran's 
heart and respiratory system were normal on retirement 
examination in December 1971.  There is also no evidence of 
anoxic encephalopathy in the service medical records.  Given 
the foregoing, the Board finds that no heart or respiratory 
disability, or anoxic encephalopathy, was manifested in 
service.  

The Board has also considered the fact that service 
connection for cardiovascular renal disease may be presumed 
when such condition becomes manifest to a degree of 10 
percent within one year from the date of  termination 
service; however, in this case, there is no medical evidence 
that any cardiovascular disease was manifested within the 
first post-service year, rather, the first post-service 
treatment record regarding cardiovascular renal disease is 
the summary of care noting hypertension in September 1986, 
over 14 years after separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
Board also points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

Moreover, the post-service treatment records do not include 
any medical evidence or opinion even suggesting a 
relationship between any heart or respiratory disability, or 
anoxic encephalopathy, and the veteran's service, and neither 
the appellant nor her former representative or current agent 
has presented, identified, or alluded to the existence of any 
such evidence.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's assertions, 
advanced in written statements, to include those prepared by 
her former representative.  However, this claim turns on the 
matter of whether there exists a medical relationship between 
the veteran's service and the cause of his death-a matter 
about which a layperson without the appropriate medical 
training and expertise is not competent to render a 
persuasive opinion.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


